Case 1:20-cv-24979-UU Document 7 Entered on FLSD Docket 12/08/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SO U TH ER N DISTR ICT O F FLO R IDA
                              CA SE N O :20-24979-C V-U N G A R O

   1V Y REED ,etal.,

           Plaintiff,



  RO YA L CA RIBBEAN CRUISES LTD .,

            D efendant.



      ORDER SETTING INITIAL PLANNING AND SCHEDULIN G CONFERENCE


        TH IS CAUSE ishereby setting foran lnitialPlanning and Scheduling Conferencebefore

 the HonorableU rsula U ngaro,attheU nited StatesC ourthouse,400 N .M iam iA venue,12th Floor,

 Coudroom 4,M iam i,Florida,on JANUARY 22,2021 at11:30 a.m .

        CounselforthePlaintiffts)isinstructedto providecopiesofthisorderto allcounselof
 record and to any uv epresented pal-tiesthathave appeared in thecase.Pursuantto Fed.R .CiV.P.

 26(9 andLocalRule16.lB,thepartiesarejointlyresponsibleforconferringtodevelop aproposed
 discoveryplan;thereafter,theparties are to file and serve a JointPlanning and Scheduling R eport,

 togetherw ith aproposed SchedulingO rder,and an attached servieelistincluding theparties'nam es,

 phonenumbersand facsim ilenumbers.Thereportandproposedorderm ustbetiledbyJANUARY

 8,2021 and mustrecitethefollowing:

               A plainstatem entofthenatureoftheclaim andanycounterclaim s,cross-claim s,or
               third-party claim ,including the am ount of dam ages claim ed and any other relief
               sought.

               A briefsumm al'y ofthe factswhich areuncontested orwhich can be stipulated to
               withoutdiscovery.
Case 1:20-cv-24979-UU Document 7 Entered on FLSD Docket 12/08/2020 Page 2 of 5



               A briefsum mary oftheissuesaspresently known.

               W hetherdiscovery should be conducted in phasesorlim ited to particularissues.

               A detailedscheduleofdiscoveY foreachparty.
               Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
               hearm otions and to com plete discovery.

               Proposed approximatedatesfortinalpre-trialconferencesand trial.

               Theprojectedtimenecessaly fortrialandastatementofwhetherthecaseisjuryor
               non-jurytrial.
               A listofa1lpending m otions,w hethereach m otion isCcripe''forreview ,the date each
               motionbecameripe,andasum mary oftheparties'respectivepositionswith respect
               toeach ripemotion.

        10.    Any unique legalorfactualaspectsofthe case requiring specialconsideration by the
               Court.

               Any potentialneed forreferencesto a specialm asterorm agistrate.

        12.    The status and likelihood of settlem ent.

               SuchothermattersasarerequiredbyLocalRule 16.1(B)andasmay aidtheCoul'
                                                                                  t
               in setting thecase forstatusorpretrialconference and in the fairand expeditious
               adm inistration and disposition ofthis action.

                                   SERVICE OF PROCESS
        N otwithstanding the provisions ofFederalR ule of CivilProcedure 4,the Plaintiff is
 ordered to serve and file returns of service on allD efendants prom ptly and atleastno later
 than 14 daysprior to the Planning and Scheduling C onference. ln the eventany D efendant
 rem ains unserved by that date,Plaintiff m ustinclude in the JointPlanning and Scheduling
 R eport a detailed explanation sufficient to show good cause for the failure to effect service.
 lfPlaintifffailsto provide a sufficientexplanation,the unserved D efendantw illbe dism issed
 from the action w ithoutfurther notice.

                     ELE CTR O N ICA LLY ST O RE D IN FO R M A TIO N
        Ifthepartiesanticipatethatelectronicallystoredinformation (''ES1'')willberelevanttothe
parties'claim s and defenses, they m ust engage in discussions and arrive at a plan, which is
proportionalandreasonableinrelationtothenatureandcomplexityofthecase,forthepreservation,
identitication,andproduction ofESI.TheplanshallbeseparatelysubmittedtotheCourtatthetime
Case 1:20-cv-24979-UU Document 7 Entered on FLSD Docket 12/08/2020 Page 3 of 5



 offilingtheproposed Scheduling OrderforCourtapproval.
         ln form ulating aplan,thepartiesshallinclude,ifnecessary tothecase,theirstipulation
 regarding the specitication ofthe form ats in which docum ents are to be produced,the metadata
 fields,ifany,thatwillberequested,themethodsbywhich responsivedocum entswillbeidentified,
 theproceduresthey willem ploy toprotectclaim sofprivilege,and otherrequirem ents,conditions
 orprovisionsthatthepartiesbelievearenecessaryto facilitateand expediteEsldocum entdiscovery.

        W ith respectto initialdisclosuresrequiredunderFed.R.Civ.P.26(a)(1)-(2),pursuantto
 Rule26(a),thedisclosuresmustbemade atorbeforethetime thepartiesconferto develop the
 discovery plan.Thepartiesm ustcel-tify in the JointScheduling Reportthatsuch disclosureshave

 beenmadeunlessapartyobjedsduringtheconferencethattherequireddisclosurets)isnot
 appropriateinthecircumstancesoftheactionandfilesanobjectiontothespecificdisclosurets)with
 theCourt.Suchobjectionsmustbefilednolaterthanfifteen(15)dayspriortothelnitialPlalming
 andSchedulingConferenceandmustineludeafullexplanationofthebasisfortheobjections.
        Absentpriorperm ission oftheCoul't,neitheram otion and itsincol-porated mem orandum

 of1aw noran o'pposing m em orandum oflaw shallexceed 6,000 w ords,and no reply m em orandum

 shallexceed3,000words.A11papersfiledwiththeCoul-tmustincludeacel-tificateby theat-torney,

 oran unzepresented party,thatthe docum entcom pliesw ith thetype-volum elim itation.Theperson

 preparingthecertificatem ayrely on theword countoftheword-processing system used to prepare

 thedocum ent.Thecertificatemuststatethenum berofwordsin thedocum ent.In computing any

 length limitation,headings,footnotes,andquotationscounttowardthelim itbutthefollowingitem s

 donot:coverpage;disclosurestatem ent'
                                     ,tableofcontents;tableofauthorities;addendum containing

 statutes,rules,orregulations;certificates ofcounsel'
                                                    ,signature block;and proofofservice.

        ln the eventthatm otions are pending before the Coul'tatthe tim e ofthe Conference,the

 paMiesshallbe prepared to argue,atthe Court's discretion,the m erits ofsuch m otions.

        ln the event the Court issues a Scheduling O rder prior to the InitialPlanning and


                                               3
Case 1:20-cv-24979-UU Document 7 Entered on FLSD Docket 12/08/2020 Page 4 of 5



 Scheduling Conference based on the inform ation provided by the parties in their Joint

 Planning and SchedulingR eport,the C ourtw illnotify the partiesw hethertheC onferencew ill

 be canceled.
                                        8th
       D ON E A ND O RD ER ED this              day ofD ecem ber,2020 atM iam i,Florida.




                                          U R SU LA UN G A R O
                                          U NITED STAT ES D IST RIC T JU D GE

cc:a1lcounselofrecord
Case 1:20-cv-24979-UU Document 7 Entered on FLSD Docket 12/08/2020 Page 5 of 5




        C ourtroom R ules and Procedures due to C O V 1D -19

 The follow ing rules are in effectfor this courtroom :

    l.A llpersons M U ST rem ain outside the courtroom untilthe case you
      are here for is called.

    2.Al1personsabovethe ageoftwo (2)yearso1dM UST wearamask.
    3.AllpersonsM U ST maintain a socialdistanceofsix (6)feetfrom
      non-household m em bers.

    4.Ifyou w ould like others to attend the proceeding,and because al1
      proceedingsareopen tothepublic,pleasecontactthejudge's
      courtroom deputy to obtain additionalinform ation on access to the
      courtroom .

    5.Failure to com ply w ith any ofthese rules m ay resultin the
      im m ediate rem ovalfrom the coul4room .

    6.For additionalinform ation regarding C O V 1D -19 and the Southern
      D istrictofFlorida,please visitour w ebsite at
      www .psd.uscouls.gov/col'onavirus

    7.lfduring yourvisityou w itness any concerns and/orissues
      regarding COV1D -19,please go to ourw ebsite at
      ww w .isd.uscouds.gov/col'onavirus to subm ityour concerns.
